Citation Nr: 0123377	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-18 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's undifferentiated-type schizophrenia, currently 
evaluated as 50 percent disabling.  

2.  Whether the veteran is competent for Department of 
Veterans Affairs purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1968 to August 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's service-connected undifferentiated-type 
schizophrenia and determined that the veteran was competent 
for Department of Veterans Affairs (VA) purposes.  The 
veteran has been represented throughout the instant appeal by 
the Disabled American Veterans.  


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation for his undifferentiated-type 
schizophrenia and his incompetency for VA purposes.  The 
local accredited representative notes that the December 1999 
VA examination for compensation purposes was conducted 
without a contemporaneous review of the veteran's claims file 
and hospital records.  The local accredited representative 
requests that the veteran's claims be remanded to the RO so 
that the veteran may be afforded an additional psychiatric 
evaluation.  

The report of the December 1999 VA examination for 
compensation purposes states:  that the veteran's claims file 
and clinical documentation were not available for review; 
that the veteran was being treated at the Drug Dependence 
Treatment Program and had been tested in September 1999; and 
that the veteran reported that he was receiving Social 
Security Administration (SSA) benefits.  The Board observes 
that neither clinical documentation of the cited treatment 
nor SSA documentation has been incorporated into the record.  


The United States Court of Appeals for Veterans Claims 
(Court) has held that examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Court directed further that the VA should obtain all relevant 
VA and private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  Additionally, the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination 

or opinion should be provided.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA and the recently revised 
regulations, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.  

1.  The RO should request that the 
veteran provide information as to all 
treatment of his psychiatric disability 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after 1994 be forwarded for incorporation 
into the record.  

3.  The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current severity of his 
service-connected schizophrenia.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examination 
report should include a full psychiatric 

diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning that support the score.  The 
examiner should specifically comment on 
the impact of the veteran's schizophrenia 
upon his industrial activities, 
employability, and competency for VA 
purposes.  Any additional examination 
deemed necessary should also be 
conducted.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner for review.  
The examination report should reflect 
that such a review was conducted.  

5.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

6.  The RO should then readjudicate both 
the veteran's claim of entitlement to an 
increased evaluation for his 
undifferentiated-type schizophrenia and 
whether the veteran is competent for VA 
purposes.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered 

pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


